19-11845-shl               Doc 48      Filed 09/13/19 Entered 09/13/19 13:24:32                        Main Document
                                                    Pg 1 of 28
       NEW YORK                                                                                                    SHANGHAI
        LONDON                                                                                                      ATLANTA
      SINGAPORE                                                                                                    BALTIMORE
     PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                  WILMINGTON
       CHICAGO                                                                                                        MIAMI
    WASHINGTON, DC                                                                                                BOCA RATON
    SAN FRANCISCO                                                                                                 PITTSBURGH
                                                  FREDERICK D. (RICK) HYMAN
    SILICON VALLEY                                                                                                  NEWARK
                                                   DIRECT DIAL: +1 212 692 1063
       SAN DIEGO                                 PERSONAL FAX: +1 212 208 4521                                     LAS VEGAS
      LOS ANGELES                                E-MAIL: RHyman@duanemorris.com                                   CHERRY HILL
        TAIWAN                                                                                                    LAKE TAHOE
        BOSTON                                         www.duanemorris.com                                         MYANMAR
       HOUSTON                                                                                                        OMAN
        AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                                 OF DUANE MORRIS
         HANOI
    HO CHI MINH CITY
                                                                                                             ALLIANCES IN MEXICO
                                                                                                                 AND SRI LANKA




September 13, 2019


VIA ELECTRONIC MAIL AND CM/ECF

The Honorable Sean H. Lane
United States Bankruptcy Court for the
Southern District of New York
One Bowling Green
New York, NY 10004-1408
shl.chambers@nysb.uscourts.gov


            Re:        In re BSG Resources Limited, No. 19-11845 (SHL)

Dear Judge Lane:

        We represent William Callewaert and Malcolm Cohen (the “Joint Administrators”) in their
capacity as Joint Administrators and Foreign Representatives for the Debtor BSG Resources
Limited (in administration) (“BSGR”) in the above-referenced proceeding (the “Chapter 15
Case”). 1 The Joint Administrators submit this letter along with a proposed protocol (a “Protocol”)
to be executed between the Joint Administrators and Vale S.A. (“Vale”). The Protocol, when
executed, will allow for the production of documents between the parties in compliance with the
Data Protection (Bailiwick of Guernsey) Law, 2017 (“Guernsey Data Protection Law”) and
Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016,
commonly referred to as the General Data Protection Regulation (the “EU GDPR” and generally
with the Guernsey Data Protection Law, “GDPR”). We have also attached a marked version of
the Protocol showing changes from the version that Vale has proposed.

      We are in receipt of the letter to Your Honor dated September 12, 2019 from Jeffrey
Rosenthal of Cleary Gottlieb Steen & Hamilton LLP on behalf of Vale (the “Vale Letter”). The

1
 Capitalized terms not otherwise defined herein are intended to have the meaning set forth in the Amended
Declaration of Malcolm Cohen [Docket No. 24].

D UANE M ORRIS LLP
1540 BROADWAY          NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000    FAX: +1 212 692 1020
19-11845-shl        Doc 48      Filed 09/13/19 Entered 09/13/19 13:24:32                 Main Document
                                             Pg 2 of 28


The Honorable Sean H. Lane
September 13, 2019
Page 2

Vale Letter implies that the Joint Administrators committed to provide 320 documents with or
without the existence of an executed Protocol. That is not so, as the protection of a Protocol is
critical for compliance with GDPR. Indeed, Vale’s counsel understood this and yesterday
afternoon (following business hours in Guernsey) agreed to accept these documents under the Joint
Administrators’ version of the Protocol, pending this Court’s ruling on which version should
govern. The Joint Administrators shall produce those documents to Vale today in reliance on
Vale’s agreement.

        Very generally, the Protocol sets forth three categories of personal data that may be
redacted from documents produced in discovery. “Category 1” data includes details that are
deemed to be not relevant to the preparation, assessment, conduct and administration of the
Chapter 15 case (the “Purpose”), including names of spouses, home addresses, dates of birth and
bank account details. “Category 2” data includes details that are deemed to be generally necessary
for the Purpose, including name, job titles, and business email addresses. There are also “Special
Categories” of data, as defined in GDPR, including race and ethnicity, religious beliefs, and
political opinions. The Protocol further sets forth the following redaction principals that the parties
will abide by: (i) Special Categories will be redacted in full; (ii) Category 1 data will generally be
redacted in full unless disclosure in a particular instance is necessary for the Purpose or is already
in the public domain, and (iii) Category 2 data will generally be disclosed without redaction. The
Protocol includes a mechanism for resolving any disputes that may arise regarding the redaction
of personal data including the appointment of a “single point of contact” for each party.

        As noted above, the Joint Administrators will deliver today 320 documents to Vale. Each
of these documents has been reviewed by the Joint Administrators’ counsel and BDO personnel
to identify and redact personal data for compliance with GDPR. Each is further accompanied by
a log that identifies certain details relating to the document. Where personal data has been redacted
from a document, the log identifies, among other things, the specific type(s) of redacted personal
data (e.g., “home address” or “date of birth”). While the log does not match each redaction (to the
extent there are multiple redactions in a document) to the specific type, the redaction type is plain
from the context and location within the document. A read of the document in conjunction with
the log should allow the reviewer to identify the appropriate category with little difficulty. 2

        Following the exchange of numerous drafts between counsel to the Joint Administrators
and Vale and a number of telephone calls, there remain three unresolved issues. Resolving these
issues in favor of the Joint Administrators may lead to some inconvenience for Vale and its counsel
in reviewing the product of their expansive discovery requests. Resolving these issues in Vale’s


2
  When personal data is identified in any document, the reviewer will note the type of data by clicking on
a “tick box” for such type. The software used for creating the log lists each type identified in a document
in the order that the “tick boxes” appear, rather than the order of redactions in the document. To adjust that
order in the manner that Vale suggests would require significantly more manual work.
19-11845-shl      Doc 48      Filed 09/13/19 Entered 09/13/19 13:24:32             Main Document
                                           Pg 3 of 28


The Honorable Sean H. Lane
September 13, 2019
Page 3

favor will lead to delay in production, the incurrence of significant additional cost, and the
possibility of further exposure for breach of GDPR.

               First, Vale insists that the type of personal data that has been redacted in each
       document is identified. The log exported from the discovery software – Relativity – would
       not be able to provide this information at an individual redaction level. Instead, it will list
       the types of personal data redacted at a document level. To satisfy Vale’s request it would
       be necessary to manually input the appropriate sub-category of personal data for each
       individual redaction. The Joint Administrators estimate that this will significantly increase
       the time taken for the GDPR redaction review and delay production. The Joint
       Administrators assert that the proposed log will provide Vale sufficient information to
       match any redaction to the applicable type of data – many of which will, in any event, be
       readily apparent from the context of the document itself without the need for reference to
       the log. In the unlikely event that there is some confusion, a party can approach the “single
       point of contact” of the other party for needed assistance. To require further matching as
       suggested by Vale would delay the production and increase the already heavy cost burden
       borne by BSGR in connection with discovery with little, if any, associated benefit.

               Second, Vale insists that (i) personal email addresses 3 and (ii)
       nationality/association with a country should be included within Category 2, rather
       Category 1. Unlike Special Categories which are expressly identified in GDPR, other
       categories which should be redacted in order to ensure compliance with GDPR are not
       precise. As noted previously, the Joint Administrators retained the law firms Ogier and
       Fieldfisher LLP to assist them in connection with their duties under GDPR. On the advice
       of such counsel, the Joint Administrators have placed the types of data above in Category
       1 and generally redacted such data from the documents reviewed to date. The Joint
       Administrators have been advised that, under Article 49(1)(e) of GDPR, a transfer is
       permitted if “necessary for the establishment or defence of legal claims” and that a
       showing of necessity is strictly enforced by EU data privacy regulators. Following
       consultation with their counsel, the Joint Administrators believe that the provision of all
       personal email addresses and/or all nationalities/associations with a country are not
       necessary for the litigation and therefore fall outside of the exception under Article 49(1)(e)
       of GDPR. The redaction of such data will be evident from the log and, to the extent that
       Vale believes such data is necessary for the Purpose, it should follow the mechanism for
       resolving disputes in the Protocol rather than expose the Joint Administrators and/or BSGR
       from exposure for a potential breach of GDPR. For further clarity, “business email


3
  The Joint Administrators acknowledge that “personal email address” had not been referenced in earlier
drafts of the Protocol. This was an oversight. However, “business email addresses “ were in each draft
included as Category 2 data. Personal email addresses were added to Category 1 once the omission was
identified.
19-11845-shl       Doc 48     Filed 09/13/19 Entered 09/13/19 13:24:32               Main Document
                                           Pg 4 of 28


The Honorable Sean H. Lane
September 13, 2019
Page 4

        addresses will generally be disclosed and, in the case of responsive, non-privileged
        personal emails, the emails themselves will not be redacted, only the email addresses.

                Third, Vale has suggested that to the extent that any Category 2 data is redacted,
        such redaction shall be accompanied by an explanation as to its necessity. Vale has asserted
        that such redactions should only be in “limited and exceptional circumstances.” The Joint
        Administrators agree that brief explanations are appropriate but object to any
        characterization that such redactions be “limited and exceptional.” 4

        The position advanced by the Joint Administrators with respect to each issue above is
reasonable and will avoid unnecessary delay, costs and exposure. In turn, these positions will
cause no prejudice and little additional burden on Vale in connection with its review.
Unfortunately, the Joint Administrators and Vale have been unable to reach agreement and have
no alternative but to seek Your Honor’s direction. Accordingly, the Joint Administrators
respectfully request that the Court adopt the Joint Administrators’ proposed version of the
Protocol.

        Thank you for Your Honor’s consideration.

                                                        Respectfully submitted,


                                                        /s/ Frederick Hyman
                                                        Frederick Hyman, Esq.

cc: Jeffrey A. Rosenthal, Esq.
    Lisa Schweitzer, Esq.




4
  The attached version of the Protocol includes Paragraph 4 on Schedule 2, although without the reference
to “limited and exceptional circumstances.” The version of the Joint Administrators’ Protocol that is
attached to the Vale Letter strikes this paragraph in full.
19-11845-shl   Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32   Main Document
                                     Pg 5 of 28



        Joint Administrators’ Proposed GDPR Protocol
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32 Main Document
                                                Pg 6 of 28
                                              Draft for Discussion Purposes - DM comments 09.13.19


This Protocol is made on                                                             2019

BETWEEN

    (1) William Callewaert and Malcolm Cohen in their capacity as Joint Administrators
        (together “Joint Administrators” or “Foreign Representatives”) of BSG Resources
        Limited (in administration) (“BSG”); and

    (2) Vale S.A. (“Vale”)

The Joint Administrators and BSG on the one hand and Vale on the other hand together being
hereinafter referred to the “Parties” and each being a “Party”.

WHEREAS

    (A)       On June 3, 2019, the Foreign Representatives, on behalf of BSG, filed a Verified
              Chapter 15 Petition for Recognition of Foreign Main Proceeding and Related Relief
              (ECF No. 5) (the “Verified Petition for Recognition”) under chapter 15 of title 11 of
              the United States Code (the “Bankruptcy Code”), in the United States Bankruptcy
              Court for the Southern District of New York (the “Bankruptcy Court”) which seeks
              the recognition of BSG’s foreign insolvency proceeding (the “Guernsey
              Administration”) as a “foreign main proceeding” (the “Chapter 15 Proceeding”);

    (B)       The Joint Administrators are currently represented in the Chapter 15 Proceeding by
              Duane Morris LLP (“Duane Morris”) and Vale is currently represented in the
              Chapter 15 Proceeding by Cleary Gottlieb Steen & Hamilton LLP (“Cleary”; with
              Duane Morris and Cleary being their respective clients’ “Counsel of Record”);

    (C)       The Parties have served or will serve each other with, or have received from the other
              Party, documents, depositions, deposition exhibits, interrogatories and responses,
              admissions, and any other information produced, given, or exchanged by and among
              the Parties and any non-parties in the Chapter 15 Proceeding (“Discovery
              Materials”);

    (D)       The Parties, acting through their respective Counsel of Record, have agreed to a
              Confidentiality Stipulation and Protective Order, which the Bankruptcy Court entered
              on 6 August 2019 (“Order”) (ECF No. 39) to assist the flow of Discovery Materials
              between them;

    (E)       The Order confirms, amongst others, the categories of third parties with whom the
              Parties are permitted to share confidential Discovery Materials, including but not
              limited to the respective Counsel of Record; and

    (F)       By this protocol (“Protocol”), the Parties wish to agree upon procedures for the
              production of documents subject to the EU General Data Protection Regulation
              2016/679 (“GDPR”).

    THE PROTOCOL SHALL BE AS FOLLOWS:


[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32        Main Document
                                                Pg 7 of 28



    1. The following definitions apply to this Protocol:

              a. Business Days means a day when banks are open for general business in both
                 London and New York, other than Saturday, Sunday or public holiday;

              b. Data Protection Legislation means the GDPR and all data protection and
                 privacy legislation in force from time to time to which either Party is subject;

              c. Redacted means anonymised, deleted or otherwise made illegible, as determined
                 by the Party delivering the relevant Discovery Materials to the other Party;

              d. Supervisory Authority means the relevant data protection supervisory authority
                 in the territories where the Parties to this Protocol are established.

              e. Controller, Processor, Data Subject and Personal Data, Special Categories of
                 Personal Data, Processing and “appropriate technical and organizational
                 measures” shall have the meaning given to them in the GDPR.

    Redaction of Discovery Materials

    2. The Joint Administrators, acting on behalf of BSG, have identified that Discovery
       Materials to be provided by them or on their behalf to Vale and/or Cleary (“BSG
       Discovery Material”) will in any event contain the categories of Personal Data set out in
       Part 1 and Part 2 of Schedule 1 and may, from time to time, contain additional categories
       of Personal Data. The Joint Administrators, acting on behalf of BSG, represent that they
       are subject to the GDPR and that all Personal Data contained in BSG Discovery Material
       constitutes Personal Data, the processing of which is regulated by the GDPR (“EU
       GDPR Information”).

    3. The Joint Administrators, acting on behalf of BSG, represent that they have established
       legal grounds upon which Personal Data can be disclosed to Vale and/or Cleary in
       compliance with applicable Data Protection Laws and intend to redact certain Personal
       Data contained in BSG Discovery Materials in accordance with the redaction principles
       set out in Schedule 2 (“BSG Redaction Principles”).

    4. If Vale should identify any categories of Personal Data that are EU GDPR Information
       contained in Discovery Materials to be provided by them or on their behalf to the Joint
       Administrators, BSG and/or Duane Morris (“Vale Discovery Material”), it shall notify
       the Joint Administrators and BSG accordingly and shall apply the same BSG Redaction
       Principles to such categories of Personal Data and this Protocol shall apply to the Vale
       Discovery Material, mutatis mutandis.

    5. Where Personal Data contained in any Discovery Materials provided by or on behalf of
       one Party to the other Party has been Redacted (“Redacted Personal Data”), the
       redaction on the relevant Discovery Materials will contain the wording "Redacted –
       GDPR – Personal Data.” For each document with Redacted Personal Data, an
       accompanying log exported from Relativity will identify the categories of personal data


                                                   2
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32      Main Document
                                                Pg 8 of 28



         set forth on Schedule 1, as well as any “special category” data, that have been redacted
         from such document by name or reference to the relevant code.

    6. If a Party should consider the disclosure of any specific Redacted Personal Data to be
       necessary for the purpose of the Chapter 15 Proceeding, such Party shall notify the other
       Party to that effect (i) identifying the Discovery Materials and Redacted Personal Data in
       question and (ii) stating, in reasonable detail, the reasons why the Party receiving the
       Discovery Materials considers the disclosure to be necessary (“Disclosure Notice”).

    7. A Party receiving a Disclosure Notice shall promptly advise the other Party in writing if
       some or all of the Redacted Personal Data cannot be provided, confirming the applicable
       Data Privacy Law upon which it relies and provide a brief explanation of its decision
       (“Reply”).

    8. If a Party receiving a Reply should not be satisfied with the Reply, such Party may
       (within 3 Business Days) by notice refer the matter to the single point of contact
       (“SPoC”) of the other Party or resolution. If the matter is not resolved by the SPoCs
       within 3 Business Days from receipt of such notice, either Party may refer the matter to
       the Bankruptcy Court for resolution.

    Appointment of Single Point of Contact

    9. Each Party shall appoint an SPoC who will work together to seek an agreement with
       regard to any issue arising in connection with this Protocol, such contact to have a
       suitable degree of experience in data protection matters.

    10. The SPoCs for the Parties shall be:

              a. For the Joint Administrators:

                   [Stephen Peters
                   55 Baker Street
                   London W1U 7EU
                   Email: Stephen.Peters @bdo.co.uk
                   Tel.: 44 (0)20 7893 2790]

              b. For Vale:

                   Samuel Levander
                   One Liberty Plaza
                   New York, NY 10006
                   Email: slevander@cgsh.com
                   Tel: 1 212 225 2951

         or such other persons as may be notified by one Party to the respective other in writing
         from time to time.

    Treatment of Personal Data Contained in Discovery Materials

                                                   3
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48     Filed 09/13/19 Entered 09/13/19 13:24:32            Main Document
                                                  Pg 9 of 28



    11. Where Discovery Materials contain GDPR Information, the transfer of the relevant
        Personal Data (“Transferred Personal Data”) from or on behalf of one Party to the
        other Party (or such Party’s Counsel of Record):

              a. shall be done using secure methods and in accordance with the provisions of the
                 Order; and

              b. shall be deemed a transfer between independent Controllers.

    12. A Party receiving Transferred Personal Data (“Transferee”) shall:

              a. process the Transferred Personal Data only for the purpose of the preparation,
                 assessment, conduct and administration of the Chapter 15 Proceeding
                 (“Purpose”) and shall not process Transferred Personal Data in a way that is
                 incompatible with the Purpose;

              b. ensure that it has a lawful basis under applicable Data Protection Legislation for
                 the processing of any Transferred Personal Data;

              c. have in place appropriate technical and organizational security measures to:

                           i. prevent:

                                   1. unauthorized or unlawful access to, processing and disclosure of
                                      the Transferred Data; and

                                   2. the accidental loss, alteration or destruction of Transferred
                                      Personal Data;

                          ii. ensure a level of security appropriate to:

                                   1. the harm that might result from such unauthorized or unlawful
                                      access, processing or disclosure; and

                                   2. the nature of the Transferred Personal Data to be protected,

                   such measures to in any event including the minimum security requirements set
                   out in Schedule 3;

              d. ensure that its staff members are appropriately trained to handle and process the
                 Transferred Personal Data in accordance with applicable Data Protection
                 Legislation and are under a duty of confidentiality relating to the processing of
                 Personal Data. The level, content and regularity of training referred to in this
                 clause shall be proportionate to the staff members’ role, responsibility and
                 frequency with respect to their handling of Personal Data;

              e. not retain or process Personal Data for longer than permitted by the Order and as
                 is necessary to carry out the Purpose always provided that the Transferee shall


                                                         4
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32        Main Document
                                                Pg 10 of 28



                   continue to retain Transferred Personal Data in accordance with any statutory or
                   professional retention periods applicable in their respective country and/or
                   industry;

              f. ensure that Transferred Personal Data is, at the election of the Party holding the
                 Transferred Personal Data, either returned to the Party that transferred such
                 Personal Data or destroyed once processing of the Transferred Personal Data is no
                 longer necessary for the Purpose. Where the Party receiving Transferred Personal
                 data elects to destroy such Transferred Personal Data it shall upon request without
                 delay provide a certificate of destruction signed by an officer of such Party or
                 Counsel of Record.

    13. A Transferee may transfer Transferred Personal Data to third parties in accordance with
        the Order provided that the Transferee has in place procedures that any third party it so
        authorizes to have access to the Transferred Personal Data will comply with the
        provisions of this Protocol as if they were the Transferee (other than persons authorized
        or required by law or regulation to have access to the Transferred Personal Data). For the
        purpose of this clause 13 “transfer” shall mean any sharing of Transferred Personal Data
        by the Transferee with a third party, and shall include, but is not limited to subcontracting
        the processing of Transferred Personal Data and granting a third party controller access to
        the Transferred Personal Data. Cleary shall be deemed a third party of Vale under this
        Protocol and Vale hereby authorizes the Joint Administrators to deliver Discovery
        Materials directly to Cleary on Vale’s behalf.

    14. If a Transferee appoints a third party processor to process the Transferred Personal Data
        it shall comply with Article 28 and 30 of the GDPR and shall remain liable to the Party
        that transferred the Transferred Personal Data to it for the acts and/or omissions of the
        processor.

    15. The Transferee may not transfer Transferred Personal Data to a third party located
        outside the EEA unless it ensures that:

              a. The transfer is to a country approved by the European Commission as providing
                 adequate protection pursuant to Article 45 of the GDPR;

              b. There are appropriate safeguards in place pursuant to Article 46 of the GDPR; or

              c. One of the derogations for specific situations in Article 49 of the GDPR applies to
                 the transfer.

    16. The Parties agree to promptly, and in any event within 10 Business Days, provide such
        assistance as is reasonably required to enable the other Party to comply with requests
        from Data Subjects to exercise their rights under the Data Protection Legislation within
        the time limits imposed by the Data Protection Legislation (subject to the foregoing not
        causing a Party to be in breach of its obligations under the GDPR or any other applicable
        law, regulations or duties of confidentiality).



                                                    5
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32        Main Document
                                                Pg 11 of 28



    17. The SpoC of each Party shall be responsible for maintaining their own record in
        connection with requests from Data Subjects to exercise their rights under the Data
        Protection Legislation.

    18. The Parties:

              a. shall each (i) comply with their respective obligation to report a Personal Data
                 Breach to the appropriate Supervisory Authority and (where applicable) data
                 subjects under Article 33 GDPR and (ii) inform the other Party of any Personal
                 Data Breach irrespective of whether there is a requirements to notify any
                 Supervisory Authority or data subjects (subject to the foregoing clause (ii) not
                 causing a Party to be in breach of its obligations under the GDPR or any other
                 applicable law, regulations or duties of confidentiality); and

              b. agree to provide reasonable assistance as is necessary to each other to facilitate
                 the handling of a Personal Data Breach in an expeditious and compliant manner.

    19. In the event of a dispute or claim brought by a Data Subject or a Supervisory Authority
        concerning the processing of Transferred Personal Data against either or both Parties, the
        Parties will inform each other about any such disputes or claims, and will co-operate with
        a view to settling them amicably (subject to the foregoing not causing a Party to be in
        breach of its obligations under the GDPR or any other applicable law, regulations or
        duties of confidentiality).

    20. Each Party shall abide by a decision of a competent court of the country of establishment
        of the Party transferring the relevant Transferred Personal Data or a relevant Supervisory
        Authority.

    General Provisions

    21. This Protocol is drafted in the English language. If it is translated into any other
        language, the English language version shall prevail.

    22. Any notice given to a Party under or in connection with this Protocol shall be in the
        English language, in writing, addressed to the SPoCs and shall be sent by email to the
        relevant SPoC.

    23. Any notice shall be deemed to have been received by an SPoC at the time of transmission
        of the relevant email, or this time falls outside business hours in the place of receipt,
        when business hours resume. In this section 23, business hours means 9:00 am to 05:00
        pm Monday to Friday on a day that is not a public holiday in the place of receipt.

    24. No variation of this Protocol shall be effective unless it is in writing and signed by the
        Parties (or their authorised representatives).

    25. For the avoidance of doubt, the Parties’ agreement to enter into this Protocol does not
        constitute an agreement to produce discovery in any other action or waive any defenses
        thereto.

                                                   6
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32 Main Document
                                                Pg 12 of 28
                                              Draft for Discussion Purposes - DM comments 09.13.19


                                                Schedule 1

                                       Categories of Personal Data



Part 1 – Category 1 Personal Data

 Personal Data Type:                                                      Code:

 Names of Spouse/Partner/Family Members                                   1.a

 Home Address                                                             1.b

 Date of Birth                                                            1.c

 ID Document details (including drivers license and/or passport           1.d
 details)

 Bank Account details (personal)                                          1.e

 Telephone numbers (home)                                                 1.f

 Fax Numbers (home)                                                       1.g


 Cheque Details (personal)                                                1.h

 Personal Email Addresses                                                 1.i

 Nationality/Association with a Country                                   1.j

 Data Subject's Signature                                                 1.k




Part 2 – Category 2 Personal Data

 Personal Data Type:                                                      Code:

 Name                                                                     2.a

 Position / Job Title / Association / Occupation / Profession             2.b



[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32   Main Document
                                                Pg 13 of 28



 Business Name / Company Name/ Government Affiliation /                2.c
 Jurisdiction / Firm Name
 Directorships – Director business details                             2.d

 Business bio / Firm bio                                               2.e

 Business email address                                                2.f

 Business address                                                      2.g

 Data Subject's Initials                                               2.h

 Telephone Number (business)                                           2.i

 Fax Number (business)                                                 2.j




                                                   2
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32     Main Document
                                                Pg 14 of 28



                                               Schedule 2

                                        BSG Redaction Principles



    1. Special Categories (as defined under GDPR) of Personal Data will generally be Redacted
       in full.

    2. The categories of Personal Data set out in Part 1 of Schedule 1 will generally be Redacted
       in full unless disclosure of such Personal Data is necessary for the Purpose, or the
       Personal Data is already in the public domain.

    3. The categories of Personal Data set out in Part 2 of Schedule 1 will generally not be
       Redacted.

    4. If a Party considers it is necessary to redact any Personal Data set out in Part 2 of
       Schedule1, such redaction must be accompanied by an explanation as to its necessity, set
       out in the Relativity log which shall accompany each such redaction.




                                                   3
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32       Main Document
                                                Pg 15 of 28



                                               Schedule 3

                                    Minimum Security Requirements



    •    Access controls (limited to those involved in the Chapter 15 Proceeding); File restrictions
         (locked-down folder access)

    •    Destruction controls (ensuring anything excessive is destroyed at the conclusion of the
         Chapter 15 Proceeding and only data necessary and required is kept otherwise)




                                                   4
[AM_ACTIVE 401597045_5]
19-11845-shl   Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32   Main Document
                                     Pg 16 of 28



                                  Blackline
19-11845-shl              Doc 48 Filed 09/13/19 Entered 09/13/19 13:24:32 Main Document
                                                Pg 17 of 28
                               Draft for Discussion Purposes - CGSHDM comments 09.05.1909.13.19


This Protocol is made on                                                             2019

BETWEEN

    (1) William Callewaert and Malcolm Cohen in their capacity as Joint Administrators
        (together “Joint Administrators” or “Foreign Representatives”) of BSG Resources
        Limited (in administration) (“BSG”); and

    (2) Vale S.A. (“Vale”)

The Joint Administrators and BSG on the one hand and Vale on the other hand together being
hereinafter referred to the “Parties” and each being a “Party”.

WHEREAS

    (A)       On June 3, 2019, the Foreign Representatives, on behalf of BSG, filed a Verified
              Chapter 15 Petition for Recognition of Foreign Main Proceeding and Related Relief
              (ECF No. 5) (the “Verified Petition for Recognition”) under chapter 15 of title 11 of
              the United States Code (the “Bankruptcy Code”), in the United States Bankruptcy
              Court for the Southern District of New York (the “Bankruptcy Court”) which seeks
              the recognition of BSG’s foreign insolvency proceeding (the “Guernsey
              Administration”) as a “foreign main proceeding” (the “Chapter 15 Proceeding”);

    (B)       The Joint Administrators are currently represented in the Chapter 15 Proceeding by
              Duane Morris LLP (“Duane Morris”) and Vale is currently represented in the
              Chapter 15 Proceeding by Cleary Gottlieb Steen & Hamilton LLP (“Cleary”; with
              Duane Morris and Cleary being their respective clients’ “Counsel of Record”);

    (C)       The Parties have served or will serve each other with, or have received from the other
              Party, documents, depositions, deposition exhibits, interrogatories and responses,
              admissions, and any other information produced, given, or exchanged by and among
              the Parties and any non-parties in the Chapter 15 Proceeding (“Discovery
              Materials”);

    (D)       The Parties, acting through their respective Counsel of Record, have agreed to a
              Confidentiality Stipulation and Protective Order, which the Bankruptcy Court entered
              on 6 August 2019 (“Order”) (ECF No. 39) to assist the flow of Discovery Materials
              between them;

    (E)       The Order confirms, amongst others, the categories of third parties with whom the
              Parties are permitted to share confidential Discovery Materials, including but not
              limited to the respective Counsel of Record; and

    (F)       By this protocol (“Protocol”), the Parties wish to agree upon procedures for the
              production of documents subject to the EU General Data Protection Regulation
              2016/679 (“GDPR”).

    THE PROTOCOL SHALL BE AS FOLLOWS:


[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32        Main Document
                                                Pg 18 of 28



    1. The following definitions apply to this Protocol:

              a. Business Days means a day when banks are open for general business in both
                 London and New York, other than Saturday, Sunday or public holiday;

              b. Data Protection Legislation means the GDPR and all data protection and
                 privacy legislation in force from time to time to which either Party is subject;

              c. Redacted means anonymised, deleted or otherwise made illegible, as determined
                 by the Party delivering the relevant Discovery Materials to the other Party;

              d. Supervisory Authority means the relevant data protection supervisory authority
                 in the territories where the Parties to this Protocol are established.

              e. Controller, Processor, Data Subject and Personal Data, Special Categories of
                 Personal Data, Processing and “appropriate technical and organizational
                 measures” shall have the meaning given to them in the GDPR.

    Redaction of Discovery Materials

    2. The Joint Administrators, acting on behalf of BSG, have identified that Discovery
       Materials to be provided by them or on their behalf to Vale and/or Cleary (“BSG
       Discovery Material”) will in any event contain the categories of Personal Data set out in
       Part 1 and Part 2 of Schedule 1 and may, from time to time, contain additional categories
       of Personal Data. The Joint Administrators, acting on behalf of BSG, represent that they
       are subject to the GDPR and that all Personal Data contained in BSG Discovery Material
       constitutes Personal Data, the processing of which is regulated by the GDPR (“EU
       GDPR Information”).

    3. The Joint Administrators, acting on behalf of BSG, represent that they have established
       legal grounds upon which Personal Data can be disclosed to Vale and/or Cleary in
       compliance with applicable Data Protection Laws and intend to redact certain Personal
       Data contained in BSG Discovery Materials in accordance with the redaction principles
       set out in Schedule 2 (“BSG Redaction Principles”).

    4. If Vale should identify any categories of Personal Data that are EU GDPR Information
       contained in Discovery Materials to be provided by them or on their behalf to the Joint
       Administrators, BSG and/or Duane Morris (“Vale Discovery Material”), it shall notify
       the Joint Administrators and BSG accordingly and shall apply the same BSG Redaction
       Principles to such categories of Personal Data and this Protocol shall apply to the Vale
       Discovery Material, mutatis mutandis.

    5. Where Personal Data contained in any Discovery Materials provided by or on behalf of
       one Party to the other Party has been Redacted (“Redacted Personal Data”), the
       redaction on the relevant Discovery Materials will be tagged in Relativity with a principle
       tag,contain the wording "Redacted – GDPR – Personal Data.” and an accompanying sub-
       tag identifying the particular category and type of For each document with Redacted
       Personal Data, by reference to the relevant code provided in Schedule 1 (or, where

                                                   2
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32       Main Document
                                                Pg 19 of 28



         Redacted Personal Data is a “special category” of Person Data under the GDPR, by
         reference to the code “SC”). Anan accompanying log exported from Relativity will
         reflect these tags alongside the Relativity document numbers/exported Bates Numbers
         particular to each Redacted. identify the categories of personal data set forth on Schedule
         1, as well as any “special category” data, that have been redacted from such document by
         name or reference to the relevant code.

    6. If a Party should consider the disclosure of any specific Redacted Personal Data to be
       necessary for the purpose of the Chapter 15 Proceeding, such Party shall notify the other
       Party to that effect (i) identifying the Discovery Materials and Redacted Personal Data in
       question and (ii) stating, in reasonable detail, the reasons why the Party receiving the
       Discovery Materials considers the disclosure to be necessary (“Disclosure Notice”).

    7. A Party receiving a Disclosure Notice shall promptly advise the other Party in writing if
       some or all of the Redacted Personal Data cannot be provided, confirming the applicable
       Data Privacy Law upon which it relies and provide a brief explanation of its decision
       (“Reply”).

    8. If a Party receiving a Reply should not be satisfied with the Reply, such Party may
       (within 3 Business Days) by notice refer the matter to the single point of contact
       (“SPoC”) of the other Party or resolution. If the matter is not resolved by the SPoCs
       within 3 Business Days from receipt of such notice, either Party may refer the matter to
       the Bankruptcy Court for resolution.

    Appointment of Single Point of Contact

    9. Each Party shall appoint an SPoC who will work together to seek an agreement with
       regard to any issue arising in connection with this Protocol, such contact to have a
       suitable degree of experience in data protection matters.

    10. The SPoCs for the Parties shall be:

              a. For the Joint Administrators:

                   [Stephen Peters
                   55 Baker Street
                   London W1U 7EU
                   Email: Stephen.Peters @bdo.co.uk
                   Tel.: 44 (0)20 7893 2790]

              b. For Vale:

                   Samuel Levander
                   One Liberty Plaza
                   New York, NY 10006
                   Email: slevander@cgsh.com
                   Tel: 1 212 225 2951


                                                   3
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48     Filed 09/13/19 Entered 09/13/19 13:24:32            Main Document
                                                  Pg 20 of 28



         or such other persons as may be notified by one Party to the respective other in writing
         from time to time.

    Treatment of Personal Data Contained in Discovery Materials

    11. Where Discovery Materials contain GDPR Information, the transfer of the relevant
        Personal Data (“Transferred Personal Data”) from or on behalf of one Party to the
        other Party (or such Party’s Counsel of Record):

              a. shall be done using secure methods and in accordance with the provisions of the
                 Order; and

              b. shall be deemed a transfer between independent Controllers.

    12. A Party receiving Transferred Personal Data (“Transferee”) shall:

              a. process the Transferred Personal Data only for the purpose of the preparation,
                 assessment, conduct and administration of the Chapter 15 Proceeding
                 (“Purpose”) and shall not process Transferred Personal Data in a way that is
                 incompatible with the Purpose;

              b. ensure that it has a lawful basis under applicable Data Protection Legislation for
                 the processing of any Transferred Personal Data;

              c. have in place appropriate technical and organizational security measures to:

                           i. prevent:

                                   1. unauthorized or unlawful access to, processing and disclosure of
                                      the Transferred Data; and

                                   2. the accidental loss, alteration or destruction of Transferred
                                      Personal Data;

                          ii. ensure a level of security appropriate to:

                                   1. the harm that might result from such unauthorized or unlawful
                                      access, processing or disclosure; and

                                   2. the nature of the Transferred Personal Data to be protected,

                   such measures to in any event including the minimum security requirements set
                   out in Schedule 3;

              d. ensure that its staff members are appropriately trained to handle and process the
                 Transferred Personal Data in accordance with applicable Data Protection
                 Legislation and are under a duty of confidentiality relating to the processing of
                 Personal Data. The level, content and regularity of training referred to in this


                                                         4
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32          Main Document
                                                Pg 21 of 28



                   clause shall be proportionate to the staff members’ role, responsibility and
                   frequency with respect to their handling of Personal Data;

              e. not retain or process Personal Data for longer than permitted by the Order and as
                 is necessary to carry out the Purpose always provided that the Transferee shall
                 continue to retain Transferred Personal Data in accordance with any statutory or
                 professional retention periods applicable in their respective country and/or
                 industry;

              f. ensure that Transferred Personal Data is, at the election of the Party holding the
                 Transferred Personal Data, either returned to the Party that transferred such
                 Personal Data or destroyed once processing of the Transferred Personal Data is no
                 longer necessary for the Purpose. Where the Party receiving Transferred Personal
                 data elects to destroy such Transferred Personal Data it shall upon request without
                 delay provide a certificate of destruction signed by an officer of such Party or
                 Counsel of Record.

    13. A Transferee may transfer Transferred Personal Data to third parties in accordance with
        the Order provided that the Transferee has in place procedures that any third party it so
        authorizes to have access to the Transferred Personal Data will comply with the
        provisions of this Protocol as if they were the Transferee (other than persons authorized
        or required by law or regulation to have access to the Transferred Personal Data). For the
        purpose of this clause 13 “transfer” shall mean any sharing of Transferred Personal Data
        by the Transferee with a third party, and shall include, but is not limited to subcontracting
        the processing of Transferred Personal Data and granting a third party controller access to
        the Transferred Personal Data. Cleary shall be deemed a third party of Vale under this
        Protocol and Vale hereby authorizes the Joint Administrators to deliver Discovery
        Materials directly to Cleary on Vale’s behalf.

    14. If a Transferee appoints a third party processor to process the Transferred Personal Data
        it shall comply with Article 28 and 30 of the GDPR and shall remain liable to the Party
        that transferred the Transferred Personal Data to it for the acts and/or omissions of the
        processor.

    15. The Transferee may not transfer Transferred Personal Data to a third party located
        outside the EEA unless it ensures that:

              a. The transfer is to a country approved by the European Commission as providing
                 adequate protection pursuant to Article 45 of the GDPR;

              b. There are appropriate safeguards in place pursuant to Article 46 of the GDPR; or

              c. One of the derogations for specific situations in Article 49 of the GDPR applies to
                 the transfer.

    16. The Parties agree to promptly, and in any event within 10 Business Days, provide such
        assistance as is reasonably required to enable the other Party to comply with requests
        from Data Subjects to exercise their rights under the Data Protection Legislation within

                                                    5
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32        Main Document
                                                Pg 22 of 28



         the time limits imposed by the Data Protection Legislation (subject to the foregoing not
         causing a Party to be in breach of its obligations under the GDPR or any other applicable
         law, regulations or duties of confidentiality).

    17. The SpoC of each Party shall be responsible for maintaining their own record in
        connection with requests from Data Subjects to exercise their rights under the Data
        Protection Legislation.

    18. The Parties:

              a. shall each (i) comply with their respective obligation to report a Personal Data
                 Breach to the appropriate Supervisory Authority and (where applicable) data
                 subjects under Article 33 GDPR and shall each(ii) inform the other Party of any
                 Personal Data Breach irrespective of whether there is a requirements to notify any
                 Supervisory Authority or data subjects (subject to the foregoing clause (ii) not
                 causing a Party to be in breach of its obligations under the GDPR or any other
                 applicable law, regulations or duties of confidentiality); and

              b. agree to provide reasonable assistance as is necessary to each other to facilitate
                 the handling of a Personal Data Breach in an expeditious and compliant manner.

    19. In the event of a dispute or claim brought by a Data Subject or a Supervisory Authority
        concerning the processing of Transferred Personal Data against either or both Parties, the
        Parties will inform each other about any such disputes or claims, and will co-operate with
        a view to settling them amicably (subject to the foregoing not causing a Party to be in
        breach of its obligations under the GDPR or any other applicable law, regulations or
        duties of confidentiality).

    20. Each Party shall abide by a decision of a competent court of the country of establishment
        of the Party transferring the relevant Transferred Personal Data or a relevant Supervisory
        Authority.

    General Provisions

    21. This Protocol is drafted in the English language. If it is translated into any other
        language, the English language version shall prevail.

    22. Any notice given to a Party under or in connection with this Protocol shall be in the
        English language, in writing, addressed to the SPoCs and shall be sent by email to the
        relevant SPoC.

    23. Any notice shall be deemed to have been received by an SPoC at the time of transmission
        of the relevant email, or this time falls outside business hours in the place of receipt,
        when business hours resume. In this section 23, business hours means 9:00 am to 05:00
        pm Monday to Friday on a day that is not a public holiday in the place of receipt.

    24. No variation of this Protocol shall be effective unless it is in writing and signed by the
        Parties (or their authorised representatives).

                                                   6
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32    Main Document
                                                Pg 23 of 28



    25. For the avoidance of doubt, the Parties’ agreement to enter into this Protocol does not
        constitute an agreement to produce discovery in any other action or waive any defenses
        thereto.




                                                   7
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48 Filed 09/13/19 Entered 09/13/19 13:24:32 Main Document
                                                Pg 24 of 28
                               Draft for Discussion Purposes - CGSHDM comments 09.05.1909.13.19


                                              Schedule 1

                                      Categories of Personal Data



Part 1 – Category 1 Personal Data

Personal Data Type:                                                    Code:

Names of Spouse/Partner/Family Members                                 1.a

Home Address                                                           1.b

Date of Birth                                                          1.c

ID Document details (including drivers license and/or passport         1.d
details)

Bank Account details (personal)                                        1.e

Telephone numbers (home)                                               1.f

Fax Numbers (home)                                                     1.g


Cheque Details (personal)                                              1.h

Personal Email Addresses                                               1.i


Nationality/Association with a Country                                 1.j


Data Subject's Signature                                               1.k




Part 2 – Category 2 Personal Data

Personal Data Type:                                                    Code:

Name                                                                   2.a

Position / Job Title / Association / Occupation / Profession           2.b


[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32   Main Document
                                                Pg 25 of 28



Business Name / Company Name/ Government Affiliation /                2.c
Jurisdiction / Firm Name
Directorships – Director business details                             2.d

Business bio / Firm bio                                               2.e

Business email address                                                2.f

Business address                                                      2.g

Data Subject's Initials                                               2.h

Telephone Number (business)                                           2.i

Fax Number (business)                                                 2.j

Nationality/Association with a Country                                2.k

Data Subject's Signature                                              2.l




                                                   2
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32     Main Document
                                                Pg 26 of 28



                                               Schedule 2

                                        BSG Redaction Principles



    1. Special Categories (as defined under GDPR) of Personal Data will generally be Redacted
       in full.

    2. The categories of Personal Data set out in Part 1 of Schedule 1 will generally be Redacted
       in full unless disclosure of such Personal Data is necessary for the Purpose, or the
       Personal Data is already in the public domain.

    3. The categories of Personal Data set out in Part 2 of Schedule 1 will generally not be
       Redacted.

    4. If in limited and exceptional circumstances a Party considers it is necessary to redact any
       Personal Data set out in Part 2 of Schedule1, such redaction must be accompanied by an
       explanation as to its necessity, set out in the Relativity log which shall accompany each
       such redaction.




                                                   3
[AM_ACTIVE 401597045_5]
19-11845-shl              Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32       Main Document
                                                Pg 27 of 28



                                               Schedule 3

                                    Minimum Security Requirements



    •    Access controls (limited to those involved in the Chapter 15 Proceeding); File restrictions
         (locked-down folder access)

    •    Destruction controls (ensuring anything excessive is destroyed at the conclusion of the
         Chapter 15 Proceeding and only data necessary and required is kept otherwise)




                                                   4
[AM_ACTIVE 401597045_5]
19-11845-shl   Doc 48   Filed 09/13/19 Entered 09/13/19 13:24:32     Main Document
                                     Pg 28 of 28




                                   Summary report:
           Litéra® Change-Pro TDC 7.5.0.196 Document comparison done on
                                9/13/2019 11:56:42 AM
      Style name: DM - Double Underline Strikethrough
      Intelligent Table Comparison: Active
      Original filename: BSGR - GDPR Protocol - CGSH Draft 09.05.2019.docx
      Modified DMS: iw://DM/DM3/6057490/3
      Changes:
      Add                                                      16
      Delete                                                   11
      Move From                                                1
      Move To                                                  1
      Table Insert                                             3
      Table Delete                                             2
      Table moves to                                           0
      Table moves from                                         0
      Embedded Graphics (Visio, ChemDraw, Images etc.)         0
      Embedded Excel                                           0
      Format changes                                           0
      Total Changes:                                           34
